Case: 1:19-cr-00869 Document #: 7 Filed: 11/20/19 Page 1 of 1 PagelD #:47

IN THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA )
Plaintiff ) Case No: 19 CR 869
)
v. )
) Magistrate Judge Jeffrey Cole
THOMAS OSADZINSKI )
Defendant )
)

ORDER

Counsel for defendant has advised the court by email that defendant is waiving the detention
hearing set for 11/22/2019 without prejudice to defendant’s right to move at a later time for
release on conditions. Defendant is remanded to the continued custody of the U.S. Marshal.
Status hearing is set for November 22, 20°19 at 9:30 am for a report on whether defendant wishes
to have a preliminary examination

Date: November 20, 2019 \ fer

(T:0:20)
